Title: To Benjamin Franklin from William Lee, 4 July 1777
From: Lee, William
To: Franklin, Benjamin


Dear Sir
Hotel de Grand Villars Rue St. Guillaume4 July. 1777
The other day I made use of the Liberty you gave of leaving two paper percels and a letter for my Brother at your house and was sorry to be so unfortunate as not to find you at home.

Very early in the morning I set out for Havre and expect to return in 8 or 10 daies at farthest, but if in the mean time my presence here Should be requisite, a line directed to me chez Monsr. Limozin Negotiant Havre will find me and I will return immediately. My respectful Compliments to Mr. Franklin and remain with sincere Esteem Dear Sir Your most Obliged and Obedient Humble Servant
Wm. Lee.
 
Addressed: Monsieur / Monsieur Francois / chez Monsr. Chaumont / a Passi.
Notation: W. Lee July 4th 77. to BF.
